IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 IN RE: THE PETITION OF THE                       : No. 70 MM 2020
 PENNSYLVANIA PRISON SOCIETY,                     :
 BRIAN MCHALE, JEREMY HUNSICKER,                  :
 CHRISTOPHER AUBRY, MICHAEL                       :
 FOUNDOS, AND FREDERICK LEONARD,                  :
 ON BEHALF OF ALL SIMILARLY                       :
 SITUATED INDIVIDUALS,                            :
                                                  :
                      Petitioners                 :


                                         ORDER


PER CURIAM
       AND NOW, this 3rd day of April, 2020, the “Application for Extraordinary Relief

under the Court’s King’s Bench Jurisdiction,” asking this Court to invoke King’s Bench

jurisdiction and direct the President Judges of the Commonwealth to order, inter alia, the

immediate presumptive release of specified categories of incarcerated persons to prevent

the spread of COVID-19 in the county correctional institutions, is DENIED; nevertheless,

pursuant to Rule of Judicial Administration 1952(A) and the Pennsylvania Supreme

Court’s constitutionally conferred general supervisory and administrative authority over

all courts and magisterial district judges, see PA. CONSt. art V, § 10(a), this Court

DIRECTS the President Judges of each judicial district, or their judicial designees, to

engage with other county stakeholders to review immediately the current capabilities of

the county correctional institutions in their district to address the spread of COVID-19.

       The Court further explains and DIRECTS as follows:

       The potential outbreak of COVID-19 in the county correctional institutions of this

Commonwealth poses an undeniable threat to the health of the inmates, the correctional
staff and their families, and the surrounding communities. Accordingly, action must be

taken to mitigate the potential of a public health crisis. We acknowledge that in some of

the Commonwealth’s judicial districts, judges, district attorneys, the defense bar,

corrections officials, and other stakeholders are currently engaged in a concerted,

proactive effort to reduce the transmission of the disease in county correctional

institutions and surrounding communities through careful reduction of the institutions’

populations and other preventative measures.1 In light of Petitioners’ allegations that not

all judicial districts containing county correctional institutions have so responded, there

remains the potential of unnecessary overcrowding in these facilities which must be

addressed for the health and welfare of correctional staffs, inmates, medical

professionals, as well as the general public.

       We emphasize, however, that the immediate release of specified categories of

incarcerated persons in every county correctional institution, as sought by Petitioners,

fails to take into account the potential danger of inmates to victims and the general

population, as well as the diversity of situations present within individual institutions and

communities, which vary dramatically in size and population density. Nevertheless, we

recognize that the public health authorities, including the Centers for Disease Control and

Prevention and the Pennsylvania Department of Health, continue to issue guidance on

best practices for correctional institutions specifically and congregate settings generally

to employ preventative measures, including social distancing, to control the spread of the

disease.

       We DIRECT the President Judges of each judicial district to coordinate with

relevant county stakeholders to ensure that the county correctional institutions in their


1We further acknowledge the efforts of the Pennsylvania Department of Corrections and
others to address similar issues in the State Correctional Institutions.


                                     [70 MM 2020] - 2
districts address the threat of COVID-19, applying the recommendations of public health

officials, including the CDC’s Interim Guidance on Management of Coronavirus Disease

2019 (COVID-19) in Correctional and Detention Facilities (Mar. 23, 2020).2 If utilization

of public health best practices is not feasible due to the population of the county

correctional institutions, President Judges should consult with relevant county

stakeholders to identify individuals and/or classes of incarcerated persons for potential

release or transfer to reduce the current and future populations of the institutions during

this health crisis with careful regard for the safety of victims and their communities in

general, with awareness of the statutory rights of victims, and with due consideration

given to public health concerns related to inmates who may have contracted COVID-19.

Moreover, consistent with these above considerations, President Judges are to undertake

efforts to limit the introduction of new inmates into the county prison system.

       Additionally, the Application for Leave to Intervene, or in the Alternative,

Application for Leave to File Amicus Curiae Answer in Opposition to Petitioners’

Extraordinary Jurisdiction Application filed by Marsy’s Law for Pennsylvania, LLC and

Kelly Williams is DENIED as to the request to intervene and GRANTED as to the

application to file an amicus curiae answer in opposition.

       Chief Justice Saylor files a Concurring Statement in which Justices Todd,

Dougherty and Mundy join.




2 The CDC’s Guidelines are available at https://www.cdc.gov/coronavirus/2019-
ncov/community/correction-detention/guidance-correctional-detention.html.


                                     [70 MM 2020] - 3